Preparing forests for climate change (short presentation)
The next item is the report by Kriton Arsenis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Commission Green Paper on forest protection and information in the EU: preparing forests for climate change.
Madam President, Commissioner, forests are very important to us all, for everyone here in this House and for every European in every corner of Europe. Forests are a part of our identity. We use them for recreation and for employment, and yet forests are so different for each of us, in each area of Europe. If someone from northern Europe visits the Mediterranean forests, he will think that many areas that we in the Mediterranean call forests are savannahs or parks, as they support no productive activities. Or, conversely, someone from the Mediterranean travelling in northern Europe will consider that the forests in the area are man-made rather than natural, as they support heavy productive activities.
These forests, which are so different for each individual in Europe, for each area, face a common threat: climate change. Climate change is threatening European forests, with an increase in forest fires, with diseases passing from one country to another and putting entire species at risk, and with disasters caused by extreme weather conditions. The impact differs from one geographical area to another, but it is a cross-border impact and needs to be addressed with Europe's assistance.
Today, we are debating, and in two days, we shall vote on Parliament's report on forest protection. This report was shaped by consent, right from the start, in cooperation with members from every country and political group. When it was tabled for debate in committee, it was further shaped by a procedure of 50 compromise amendments, from all the political groups and areas represented in Europe. I am therefore certain that this report represents Parliament's opinion as to how we can help forests, how we can help our communities to adapt to climate change.
What are we asking for in this report? We are asking for the Commission to proceed with the White Paper on adapting to and protecting forests from climate change, we are asking for a new regulation to replace the old regulation on the prevention of forest fires, we are asking for a new regulation to replace the old regulation on information on the state of forests and, finally, we are asking for an increase in funding for forests under the second pillar of the common agricultural policy.
Forests account for 42% of the countryside, but only 1% of the CAP. We are asking for the facility to finance public agencies, for sustainability criteria for woody biomass used for energy and, finally, for pro-active, viable management of forests adapted to climate change.
(RO) Madam President, the role of this report is to reopen the debate on forest protection at European level. Both forest protection activities and the provision of information about them are based on cooperation between European institutions and the authorities in Member States.
I would like to highlight Article 23 in the report about stamping out illegal logging. I should mention that implementing sustainable forest management is vital to preserving biodiversity in Europe. Additional financial resources and the removal of legislative barriers are required to complete this process. Climate change research must be encouraged, especially as part of multinational projects. I also welcome the initiative aimed at organising employee training programmes.
(PT) Madam President, on a subject which is vast by nature, I want to make just two brief points here. The first is to draw attention to threats currently weighing down on countless forest ecosystems. Amongst other things, I would highlight the spread of invading alien species, pests and forest fires. There is evidence of some recurrence of some of these factors, especially in convergence regions. There is a need for rigorous study of their impact, and also of the best ways to make the forest more resistant to this group of biotic and abiotic threats. To this end, sufficient financial resources should be channelled through Union programmes and support measures for evaluation of forests' ecological states and the health of their plants, and for their reclassification, including reforestation that favours indigenous species and mixed forests, as well as their resilience and biodiversity.
Secondly, I would draw attention to the enormous diversity of natural conditions and, consequently, of forest ecosystems occurring in Europe. They need to be recognised and valued: their multifunctionality needs to be valued, along with their potential for generating employment and development in the rural world.
(SK) Madam President, current studies into the impact of climate change on Europe's forests indicate that there is a wide range of specific regional responses from forest ecosystems.
The ability to cope with the type and range of expected problems depends on natural regional conditions (mountainous areas, for example, are exposed to different problems than those of low lying areas), on the physiological sensitivity of forest vegetation, on how far individual ecosystems have developed their potential to adapt, on the intensity of the expected climate change (in Central and Eastern Europe, for instance, the change is projected to be one and a half times greater than the global average) and on the technical possibilities available to forestry to take adaptive action, for example, by changing species composition in favour of resistant trees. When drafting measures aimed at protection and adaptation, it is therefore extremely important to take into account specific local and regional features, and to respect factors specific to protected habitats.
Madam President, it is a pleasure to be here this afternoon. Today, my colleagues and I were speaking for the first time in the Irish National Assembly - the Dáil - on Europe Day, so it is a historic day from that point of view.
The topic before us is absolutely vital because forests have a huge role to play, particularly in combating climate change. We hear a lot about high-profile issues such as renewable energy, etc., which are certainly important, but forests deserve far more attention because it takes a long time to grow forests and they must therefore be protected and encouraged.
There is a need for research, in particular, into ways of limiting forest fires. It is galling to realise that a single lit match can potentially destroy thousands of hectares of fine forest. I would also agree with the rapporteur that 1% of CAP expenditure going to forestation is not enough. Our Parliament wants to increase the number of hectares of forest in Ireland over the coming years, and an increase in funding through the CAP would certainly be sensible and worthwhile.
Member of the Commission. - Madam President, at this very late hour, I would like to begin by thanking the rapporteur, Mr Arsenis, for his commitment and his work in preparing the report on forest protection and information.
Thanks also to the members of the committee who have put forward their views for their valuable contributions. The Commission announced its intention to present a Green Paper on forest protection and information in the context of the 2009 White Paper on adaptation to climate change. It was adopted in March 2010.
The Green Paper set out the various socio-economic and environmental functions of forests and the challenges they will face in coming decades. It also reviewed current forest information systems in Europe. Most importantly it invited Parliament and the Council, as well as all other interested stakeholders, to provide their views on forest protection and information and on the way forward so that the EU could provide added value to the work going on at Member State level and more widely across Europe. The guiding principle has been to respect Member States' competences and subsidiarity while, at the same time, seeing how best the EU could contribute to ensuring that the functions of forests are protected and that the information necessary to achieve this is available.
The past year has been rich in discussion and the Council conclusions, together with the results of the stakeholder consultation, are already feeding into the Commission's reflections on the next steps. Despite the fact that there has been a lengthy debate as to whether the EU needs a forestry policy or not, I am very pleased to see that appreciation of the economic, social and environmental functions of forests was a common theme in the stakeholder and Council input and that this concern is again evident today in the report drafted by Kriton Arsenis.
Likewise, there is a very great need for information at a comparable level across a wide range of forestry-related issues such as employment, stocks, biomass, fires, soil and forest carbon information and trends, forest health, biodiversity and water protection, and each institution lays great emphasis on finding means to achieve this.
In anticipation of Parliament's report, we have already begun working with the Member States to develop further and more clearly the precise information needs at EU level. The report will help us to focus this work.
A further phase needs to be developed once the information needs are clear. We will be working on both aspects over the coming year, carefully and without duplicating other efforts in the forest area.
Armed with relevant useful and comparable information, we should, in the near future, be better able to provide EU added value across forestry-related socio-economic and environmental issues, thus paving the way for better EU input to help forests to continue to deliver their multiple benefits for us all. The Commission will now study this report in detail and reflect fully on our response to it and to the Council conclusions and stakeholders' input.
The debate is closed.
The vote will take place on Wednesday, 11 May 2011.
Written statements (Rule 149)
The report on the protection of forests addresses the issue of forest decline resulting from felling. In view of the fact that we must count on further losses through climate change, European forestry finds itself in a difficult and risky situation. Some Member States (for example, Germany and Austria) operate a balanced forestry policy. A large number of countries - especially new Member States, including the Czech Republic - allow unsustainable forestry on their territory, however, which can be defined as the total clearance and looting of forest growth. The ratio of clearance to new forest growth is even higher than 100%. It is absolutely essential to manage and regulate the felling and clearance of forests at the European level, as long as these countries have such incompetent or corrupt politicians who are either unable or unwilling to halt this trend. In the Czech Republic, forestry management has become a business, in which the financial profits of the firms involved are all that matters. There can be no talk of maintenance or sustainable forestry management. It is also quite common that some citizens cut down trees without a permit, because the cost of heating fuel makes it worthwhile. I must appeal to the authorities who fail to penalise this and even fail to address it, because cutting down forests has become common practice in the Czech Republic. I welcome the report. It is a further step towards sustainable forestry in Europe, and halting the looting of forests in some Member States.
The report accurately shows that forestry policy is the responsibility of Member States. However, we must support it at the European level at the very least due to the principle of subsidiarity. From the point of view of climate change, ensuring the safety of forests is extremely important, as they are threatened more and more by natural disasters, especially such as fires or wide-ranging tree diseases. We have to remember the exceptional role of forests in ensuring biological balance and diversity, and that they are a valuable link in the proper functioning of the economy, not only in the production of timber, but also in relation to other products and services which are a common public asset. I believe that it is therefore very important to establish a sustainable common European forestry management policy. I appeal to the Commission to draw up legally binding criteria for the sustainable development of tree biomass, at the same time introducing tools for collecting information on forests and forestry and for making this information accessible.
I was rapporteur for the opinion of the Committee on Agriculture and Rural Development on this report. I have endeavoured to emphasise the link that exists between forests and rural communities, based on the economic and social role which forests play as an important source of income and also in agricultural production. I feel that the role of forests in the future common agricultural policy is an important aspect of this. This is especially true in the context where Europe's action in the forestry sector is implemented in particular via the second pillar of the CAP - rural development. This must be preserved as a powerful, effective instrument, while funding must continue at a sufficient level as part of the post-2013 CAP programmes. Support must be maintained for creating forest plantations as part of these programmes. Forests are also an important provider of public services which go unrewarded by the market. This is why I think that forest owners should be given a direct payment per area. The role of forests in the European Union's energy strategy is another important point because their potential as a renewable energy source is currently underexploited.
There is a lack of consistency among the European Union's various forestry-related policies as well as those of the Member States. It is therefore necessary to coordinate policies related to forestry, agriculture, renewable energy, biodiversity, as well as other environmental policies, more thoroughly. Here, we must also take industrial and research policy and the Europe 2020 strategy into account. Forestry is a natural part of an integrated rural and regional policy, and this must be taken into account in the discussions on the future of the common agricultural policy after 2013.
, in writing. - European forests are major contributors to climate change mitigation and the adaptation of European societies through the continuation of their economic, social and environmental functions. Therefore, EU forest-related instruments need to be updated to address new threats to their sustainable management and conservation. It's underlined the central role of Sustainable Forest Management (SFM) and the importance of forests for competitiveness and employment, in order to achieve EU's climate targets and deliver necessary ecosystem services such as biodiversity conservation, protection against natural disasters and CO2 capturing. Requests for: 1. Reporting through National Forest Programmes to be enhanced and SFM to be better implemented throughout the European Union. 2. The immediate adoption of legislation on forest fire prevention as well as on forest information taking into account climate threats and the need for collection and dissemination of comparable data. Moreover, it calls for a White Paper on forest protection, addressing financial resources, knowledge exchange and promotion of research. 3. There is recognition of the importance of forests for rural development and the need to remove obstacles to funding for forestry and biodiversity. A call for access to funding of the relevant measures for public bodies and rural producers has been agreed upon.